                  UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:16-cv-00121-MR
            (CRIMINAL CASE NO. 2:06-cr-00026-MR-WCM-1)


KEVIN JACOB HOLLAND,             )
                                 )
              Petitioner,        )
                                 )
vs.                              )                     ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court sua sponte on Borden v. United

States, No. 19-5410, currently pending before the United States Supreme

Court on writ of certiorari on the issue of whether a “violent felony” under the

Armed Career Criminal Act includes crimes in which an individual used force

recklessly. Because the Court’s disposition of the pending motion to vacate,

which is before the Court on remand from the Fourth Circuit Court of

Appeals, will likely be informed by Borden, and on consent of the parties,

      IT IS HEREBY ORDERED that Petitioner’s motion to vacate sentence

pursuant to 28 U.S.C. § 2255 is held in abeyance pending the decision of

the Supreme Court in Borden v. United States, No. 19-5410. The parties

shall notify the Court of the opinion rendered by the Supreme Court in Borden



        Case 1:16-cv-00121-MR Document 23 Filed 11/25/20 Page 1 of 2
within seven days after it is decided.

      IT IS SO ORDERED.
                                   Signed: November 25, 2020




                                         2

        Case 1:16-cv-00121-MR Document 23 Filed 11/25/20 Page 2 of 2
